1    Marc Days, CA Bar #184098
     Days Law Firm
2    2300 Tulare Street, Suite 240
     Fresno, California 93721
3    Telephone: (559) 708-4844

4    Attorney for Defendant,
     MAJED AKROUSH
5
6
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                       Case No.: 1:15-cr-00286 DAD-BAM
12
                            Plaintiff,                AMENDED STIPULATION TO
13                                                    CONTINUE STATUS CONFERENCE;
                                                      ORDER
14          v.

15
      MAJED AKROUSH,
16
17                                                    Date: May 21, 2019
                            Defendant.                Time: 11:00 am.
18                                                    Judge: Hon. Barbara A. McAuliffe

19
            IT IS HEREBY STIPULATED by and between the parties, through their respective
20
21   counsel, Assistant United States Attorney Karen Escobar, counsel for Plaintiff, and Marc Days,

22   counsel for Defendant Majed Akroush, that the status conference currently set for April 25,

23   2019, at 11:00 am., may be rescheduled to May 21, 2019, at 11:00 am.
24
            On April 15, 2019, the parties appeared before the Honorable Dale A. Drozd, United
25
     States District Court Judge, for further hearing on pending motions. Given that the Court has yet
26
     to rule on the pending motions, the parties request the status conference be moved to May 21,
27
28   2019, at 11:00 am.
1           The parties request that given the pending motions, the court grant the parties request for

2    a continuance and find that the ends of justice served by granting the continuance outweigh the
3
     best interest of the public and the defendant in a speedy trial.
4
5
            IT IS SO STIPULATED
6
7
     Dated: April 23, 2019                                   Respectfully submitted,
8
                                                             Marc Days
9                                                            Days Law Firm

10                                                           /s/ Marc Days
                                                             MARC DAYS
11                                                           Attorney for Defendant
                                                             MAJED AKROUSH
12
13
     Dated: April 23, 2019
14                                                           /s/ Karen Escobar
                                                             KAREN ESCOBAR
15                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
16
17
                                                   ORDER
18
            IT IS SO ORDERED. For the reasons set forth above, the continuance requested is
19
     granted for good cause. The Status Conference is continued from April 25, 2019 to May 21,
20
     2019 at 11:00 AM before Magistrate Judge Barbara A. McAuliffe. The ends of justice served
21
     by continuing the case as requested outweigh the interest of the public and the defendant in a
22
     speedy trial prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation.
23
24
     IT IS SO ORDERED.
25
        Dated:     April 23, 2019                               /s/ Barbara   A. McAuliffe            _
26
                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                       -2-
